    Case 2:19-bk-56885        Doc 1006 Filed 03/06/20 Entered 03/06/20 10:53:36                        Desc
                                 Main Document    Page 1 of 25



                       IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION

__________________________________________
                                            )                       Chapter 11
                                            )
                                            )                       Case No.: 19-56885 (JEH)
                                            )
In re:                                      )                       Adv. Proc. No.: _______.
                                            )
MURRAY ENERGY HOLDINGS CO., et al.,1        )                       Judge John E. Hoffman
                                            )
                                            )
         Debtors.                           )                       (Joint Administration Granted)
                                            )
JETSON MITCHELL, individually and on behalf )
of all others similarly situated,           )
                                            )
SHERMAN RIDER, individually and on behalf   )
of all others similarly situated,           )
                                            )
         Plaintiffs                         )
                                            )
         v.                                 )
                                            )
MURRAY ENERGY CORPORATION and               )
THE AMERICAN COAL COMPANY, INC.             )
                                            )
                                            )
         Defendants.                        )
_________________________________________ )




1
 Due to the large number of Debtors in these chapter 11 cases, for which joint administration has been
granted, a complete list of the Debtors and the last four digits of their federal tax identification numbers is
not provided herein. Such information may be obtained on the website of the debtors’ claims and
noticing agent at https://cases.primeclerk.com/MurrayEnergy. The location of Debtor Murray Energy
Corporation’s principal place of business and the Debtors’ service address in these chapter 11 cases is
46226 National Road, St. Clairsville, Ohio 43950.


                                                       1
 Case 2:19-bk-56885         Doc 1006 Filed 03/06/20 Entered 03/06/20 10:53:36                     Desc
                               Main Document    Page 2 of 25



               CLASS ACTION ADVERSARY PROCEEDING COMPLAINT

       Plaintiffs Jetson Mitchell and Sherman Rider, individually, and on behalf of all other

workers similarly situated, bring this putative class action adversary proceeding against

Defendants Murray Energy Corporation (“Murray”) and The American Coal Company, Inc.

(“TACC”) (collectively “Defendants”), and state as follows:

        SUMMARY OF THE ACTION AND DISTRICT COURT PROCEEDINGS

       1.      This action arises out of Defendants’ violation of the Worker Adjustment and

Retraining Notification Act (the “WARN Act”), 29 U.S.C. § 2101 et seq., in failing to provide

required advance notice to workers in connection with Defendants’ 2017 plant closing at the

Galatia Mining Complex (“Galatia”).

       2.      The WARN Act, 29 U.S.C. § 2102, establishes that “[a]n employer shall not

order a plant closing or mass layoff until the end of a 60-day period after the employer

serves written notice of such an order . . . to each representative of the affected employees as

of the time of the notice or, if there is no such representative at that time, to each affected

employee.” (emphasis added).

       3.      “When layoffs are made in stages before a plant shutdown, each group of

employees laid off as a consequence of the closing is entitled to a full 60 days’ notice of the

employees’ layoff.” UMW v. Martinka Coal Co., 202 F.3d 717, 722 (4th Cir. 2000).

       4.      Under WARN, a “plant closing”, unlike a “mass layoff,” does not require that

33% of the workers at a site suffer “employment loss.” 29 U.S.C. § 2101(a)(2), (3).

       5.      Prior to April 22, 2017, Defendants developed a plan to close Galatia. In an effort

to avoid WARN’s required 60 days’ advance notice “to each affected employee,” Defendants

mischaracterized the “plant closing” as a “mass layoff” and, on Saturday, April 22, 2017,



                                                   2
 Case 2:19-bk-56885         Doc 1006 Filed 03/06/20 Entered 03/06/20 10:53:36                   Desc
                               Main Document    Page 3 of 25



terminated, without notice, more than 100 Galatia workers. Two days later, on Monday, April

24, 2017, Defendants notified the remaining 250+ Galatia workers that they would be terminated

during a 14-day period starting July 21, 2017.

        6.      In a related proceeding before the Southern District of Illinois, Defendants have

stipulated that, “as a consequence of a proposed plant closing,” 103 Galatia workers lost their

jobs on April 22, 2017, and two more Galatia workers lost their jobs on May 16 and June 3,

2017. Exhibit 1, Joint Stipulations, p. 2, ¶¶ 3-4 and Exhibit A. Plaintiff Mitchell seeks to

represent these 105 workers, none of whom received the 60 days’ advance notice required by

WARN (the “Termination Class”).

        7.      Thereafter, in August 2017, after postponing the plant closing from July to late-

August, Defendants again postponed the plant closing, without providing “additional notice” of

postponement required by the WARN Act and 20 C.F.R. § 639.10. Plaintiff Rider seeks to

represent a class of workers who did not receive proper additional notice regarding the

postponement of the 2017 Galatia plant closing (the “Postponement Class”).

        8.      Defendants’ failures to comply with the WARN Act deprived over 150 “workers

and their families transition time to adjust to the prospective loss of employment, to seek and

obtain alternative jobs and, if necessary, to enter skill training or retraining that will allow these

workers to successfully compete in the job market.” 20 C.F.R. § 639.1(a).

               DEFENDANTS’ STIPULATIONS IN THE DISTRICT COURT

        9.      On October 17, 2018, Mitchell and Rider filed their First Amended Complaint

(the “FAC”) in the United States District Court for the Southern District of Illinois (the “District

Court”) setting forth the same claims as set forth in this Adversary Proceeding seeking, inter

alia, back pay, benefits, and attorneys’ fees as provided for under the WARN Act.



                                                   3
 Case 2:19-bk-56885        Doc 1006 Filed 03/06/20 Entered 03/06/20 10:53:36                  Desc
                              Main Document    Page 4 of 25



         10.    On August 28 and October 2, 2019, Defendants filed Joint Stipulations in the

District Court, stipulating: (A) to two class definitions; (B) that certification of the classes was

appropriate pursuant to Federal Rule of Civil Procedure 23(b)(3); and (C) that both classes

of workers lost their jobs “as a consequence of a plant closing.” See Ex. 1, Joint Stipulations;

Exhibit 2, Supplemental Stipulations.

         11.    On August 29, 2019, Plaintiffs filed their Motion to Certify Classes in the District

Court.

         12.    On October 23, 2019, Defendants filed their Response Consenting to Plaintiffs’

Motion to Certify Classes. See Exhibit 3.

         13.    Six days later, on October 29, 2019, before the District Court certified the classes

defined in the Joint Stipulations, Defendants filed a voluntary petition for bankruptcy relief in

this Court pursuant to chapter 11 of title 11 of the United States Code.

                                            THE PARTIES

         14.    Prior to April 22, 2017, Plaintiff Mitchell was a full-time employee of Defendants

for 21 years.

         15.    Prior to October 3, 2017, Plaintiff Rider was a full-time employee of Defendants

for approximately five (5) years.

         16.    Prior to their terminations from Galatia, Plaintiffs Mitchell and Rider received

regular compensation and other substantial employee benefits from Defendants, including, inter

alia, health insurance and a 401(k) plan.

         17.    Defendant Murray is an Ohio corporation engaged in the production and

marketing of coal through various subsidiaries, including TACC. Murray’s principal place of

business is 46226 National Road, St. Clairsville, Ohio 43950.



                                                  4
    Case 2:19-bk-56885         Doc 1006 Filed 03/06/20 Entered 03/06/20 10:53:36               Desc
                                  Main Document    Page 5 of 25



          18.     Murray is the largest privately owned coal company in the United States,

producing approximately 76 million tons of coal each year.2 Murray operates fifteen coal mines

in five states—Illinois, Ohio, Kentucky, Utah, and West Virginia.

          19.     Defendant TACC is a Delaware corporation, with its principal office at 46226

National Road, St. Clairsville, Ohio 43950. TACC is a wholly-owned subsidiary of AmCoal

Holdings, Inc. In turn, AmCoal Holdings, Inc. is a wholly-owned subsidiary of Murray.

          20.     Prior to October 14, 2017, TACC’s business consisted of mining and processing

coal at Galatia.

          21.     Like Murray, TACC’s principal office is located at 46226 National Road, St.

Clairsville, Ohio 43950.

                                     JURISDICTION AND VENUE

          22.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 157(a) and

1334(b) because this is a civil proceeding arising in or related to a case under title 11 of the

United States Code.

          23.     Pursuant to Federal Rule of Bankruptcy Procedure 7008, this adversary

proceeding relates to the Chapter 11 case In re Murray Energy Holdings Co., et al., pending in

this Court as Case No. 19-56885 (JEH).

          24.     Venue is proper in this district pursuant to 28 U.S.C. § 1409(a) because this action

is a proceeding arising in or related to a case under title 11 of the United States Code pending in

this District.

          25.     This Court has personal jurisdiction over Defendants pursuant to Federal Rule of

Bankruptcy Procedure 7004(f).



2
    http://www.murrayenergycorp.com/about/

                                                   5
 Case 2:19-bk-56885        Doc 1006 Filed 03/06/20 Entered 03/06/20 10:53:36                  Desc
                              Main Document    Page 6 of 25



       26.     Pursuant to Federal Rule of Bankruptcy Procedure 7008, Mitchell and Rider

consent to the entry of final orders or judgment by this Court.

       27.     This adversary proceeding is authorized by Federal Rule of Bankruptcy Procedure

7001(7) because this action is a proceeding to obtain equitable relief.

                                        THE WARN ACT

                     Initial Notice Obligations Pursuant to the WARN Act

       28.     The WARN Act, 29 U.S.C. § 2102, establishes that “[a]n employer shall not order

a plant closing or mass layoff until the end of a 60-day period after the employer serves written

notice of such an order . . . to each representative of the affected employees as of the time of the

notice or, if there is no such representative at that time, to each affected employee.”

       29.     The term “affected employees” is defined by 29 U.S.C. § 2101(a)(5) as

“employees who may reasonably be expected to experience an employment loss as a

consequence of a proposed plant closing or mass layoff by their employer.”

       30.     The term “employment loss” is defined by 29 U.S.C. § 2101(a)(6) as “(A) an

employment termination, other than a discharge for cause, voluntary departure, or retirement, (B)

a layoff exceeding 6 months, or (C) a reduction in hours of work of more than 50 percent during

each month of any 6-month period.”

       31.     The term “plant closing” is defined by 29 U.S.C. § 2101(a)(2):

               The term “plant closing” means the permanent or temporary
               shutdown of a single site of employment, or one or more facilities
               or operating units within a single site of employment, if the
               shutdown results in an employment loss at the single site of
               employment during any 30-day period for 50 or more employees
               excluding any part-time employees.




                                                  6
Case 2:19-bk-56885        Doc 1006 Filed 03/06/20 Entered 03/06/20 10:53:36                 Desc
                             Main Document    Page 7 of 25



       32.     The U.S. Department of Labor’s regulations under the WARN Act further provide

that “[a]n employment action that results in the effective cessation of production or the work

performed by a unit, even if a few employees remain, is a shutdown.” 20 C.F.R. § 639.3(b).

       33.     The term “part-time employee” is defined by 29 U.S.C. § 2101(a)(8) as “an

employee who is employed for an average of fewer than 20 hours per week or who has been

employed for fewer than 6 of the 12 months preceding the date on which notice is required.”

                  Additional Notice Obligations Pursuant to the WARN Act

       34.     In addition to the WARN Act’s initial notice obligations, the WARN Act and 20

C.F.R. § 639.10 of the U.S. Department of Labor’s implementing regulations obligate employers

to provide “additional notice” if a “plant closing” or “mass layoff” is postponed:

               a. If the postponement is for less than 60 days, the additional notice
                  should be given as soon as possible to the parties identified in §
                  639.6 and should include reference to the earlier notice, the date
                  (or 14-day period) to which the planned action is postponed, and
                  the reasons for the postponement. The notice should be given in
                  a manner which will provide the information to all affected
                  employees.

               b. If the postponement is for 60 days or more, the additional notice
                  should be treated as new notice subject to the provisions of §§
                  639.5, 639.6 and 639.7 of this part. Rolling notice, in the sense
                  of routine periodic notice, given whether or not a plant closing
                  or mass layoff is impending, and with the intent to evade the
                  purpose of the Act rather than give specific notice as required by
                  WARN, is not acceptable.

20 C.F.R. § 639.10(a)-(b) (emphasis added).




                                                 7
    Case 2:19-bk-56885          Doc 1006 Filed 03/06/20 Entered 03/06/20 10:53:36                  Desc
                                   Main Document    Page 8 of 25



                                        FACTUAL ALLEGATIONS

                                        The Galatia Mining Complex

           35.     Galatia is located in Galatia, Illinois, a village with a population of less than 1,000

people.

           36.     Prior to Galatia’s closure in 2017, Defendants operated Galatia as a mining

facility at which coal was both mined and cleaned in preparation for sale.

           37.     Galatia housed two coal mines: the New Future Mine and the New Era Mine.

           38.     In addition to the two mines, Galatia housed administrative offices, two

warehouses, and a preparation plant at which coal from the mines was cleaned in preparation for

sale.

           39.     The workers at Galatia were not represented by a union.

                                       Murray’s Control over Galatia

           40.     Defendant TACC is a wholly-owned subsidiary of AmCoal Holdings, Inc., which

is a wholly-owned subsidiary of Defendant Murray.

           41.     According to Murray’s website, “Murray Energy Corporation and its Subsidiary

Companies employ nearly 7,000 employees and currently operate 17 active coal mines,

consisting of 12 underground longwall mining systems and 42 continuous mining units in

Alabama, Illinois, Kentucky, Ohio, Utah, and West Virginia.”3

           42.     During the period 2016 through 2017, Robert E. Murray served as both President

of TACC and Chief Executive Officer of Murray.

           43.     During the period 2016 through 2017, Murray and TACC shared responsibility

for operations at Galatia.



3
    http://www.murrayenergycorp.com/ (last visited March 5, 2020).

                                                         8
 Case 2:19-bk-56885         Doc 1006 Filed 03/06/20 Entered 03/06/20 10:53:36             Desc
                               Main Document    Page 9 of 25



        44.     During the period 2016 through 2017, Murray was responsible for mine

management decisions regarding Galatia, including how many employees were required.

        45.     During the period 2016 through 2017, Murray determined benefits and wage rates

for particular positions at Galatia.

        46.     During the period 2016 through 2017, Murray compiled, reviewed, and approved

all personnel policies affecting Galatia employees.

        47.     During the period 2016 through 2017, Murray controlled whether TACC provided

notice pursuant to the WARN Act in connection with adverse employment actions at Galatia.

        48.     During the period 2016 through 2017, Murray and TACC shared administrative

and purchasing services.

        49.     During the period 2016 through 2017, there was an interchange of equipment and

employees between TACC and Murray.

        50.     Murray made the decision to shut down Galatia in 2017.

                            Defendants’ Proposed Closure of Galatia

        51.     On April 22, 2017, TACC ended its employment relationship with 103 Galatia

employees, including Plaintiff Mitchell, “as a consequence of a proposed plant closing.” Ex. 1,

Joint Stipulations, p. 2, ¶¶ 3-4 and Exhibit A. None of these employees returned to work at

Galatia within six months of April 22, 2017. Id.

        52.     On April 22, 2017, Defendants mailed form letters to the 103 employees whose

employment at Galatia ended that day. These form letters contained the same body as the letter

attached hereto as Exhibit 4.

        53.     Defendants did not provide advance notice to any of the 103 Galatia employees

whose employment ended on April 22, 2017.



                                                9
Case 2:19-bk-56885        Doc 1006 Filed 03/06/20 Entered 03/06/20 10:53:36                  Desc
                            Main Document     Page 10 of 25



        54.    On or around April 24, 2017, Defendants provided letters to the remaining

employees at Galatia, including Plaintiff Rider, stating that these employees would suffer

permanent layoffs beginning on July 21, 2017:

               We are writing to inform you that there will be a mass layoff at The
               American Coal Company on July 21, 2017, or within the two (2)
               weeks there following. This mass layoff is expected to be
               permanent.

               We regret to inform you that your position may be eliminated in a
               fourteen (14) day window beginning July 21, 2017. Employees will
               not be able to displace more junior employees out of their job
               positions as a result of this mass layoff.

               If you have any question or want additional information concerning
               this matter, please contact Paul Piccolini, Vice President – Human
               Resources and Employee Relations for Murray Energy Corporation
               ...

Exhibit 5, April 24 Notice (emphasis added).

        55.    On April 28, 2017, the last underground activity occurred at Galatia’s New Era

Mine.

        56.    On May 16, 2017, TACC ended the employment of John Cook as a consequence

of a proposed plant closing at Galatia. Cook did not return to work at Galatia within six months

of May 16, 2017. Ex. 1, Joint Stipulations, p. 2, ¶¶ 3-4 and Exhibit A. Defendants did not

provide advance written notice to Cook containing the 14-day period during which his

employment separation was to occur.

        57.    On June 3, 2017, TACC ended the employment of Michael R. Grant as a

consequence of a proposed plant closing at Galatia. Grant did not return to work at Galatia

within six months of June 3, 2017. Ex. 1, Joint Stipulations, p. 2, ¶¶ 3-4 and Exhibit A.

Defendants did not provide advance written notice to Grant containing the 14-day period during

which his employment separation was to occur.

                                                10
Case 2:19-bk-56885        Doc 1006 Filed 03/06/20 Entered 03/06/20 10:53:36                Desc
                            Main Document     Page 11 of 25



       58.     Defendants did not notify the Illinois Department of Commerce and Economic

Opportunity regarding the 103 Galatia employment separations occurring on April 22, 2017, or

the employment separations of John Cook and Michael R. Grant.

                      Defendants’ Postponement of the Galatia Closure

       59.     On June 20, 2017, Defendants sent a follow-up letter to Galatia employees

(including Plaintiff Rider) who had received the April 24, 2017 WARN Notices:

               We are writing to inform you that, due to unanticipated delays in
               completing the mining of the last longwall panel, the mass layoff at
               the The American Coal Company previously announced in a letter
               dated April 24, 2017, to occur on July 21, 2017, or within the two
               (2) weeks there following will now occur on August 6, 2017, or the
               two weeks there following. This mass layoff is expected to be
               permanent.

Exhibit 6, June 20 Notice (emphasis added).

       60.     On July 17, 2017, Roy Heidelbach, Murray’s Assistant VP for Operations, wrote

to Matt Efaw, Galatia’s General Superintendent, expressing concern about “the warn act notice

date” and requesting the date on which mine recovery (equipment removal) at Galatia would be

complete. Ten minutes later, Efaw wrote back that recovery at the New Future Mine would

conclude by early October, and that work at the Preparation Plant would conclude by late

September or early October.

       61.     On July 18, 2017, counsel for Murray reviewed draft documents entitled “TACC

Staffing reductions letter 7-18-17” and “Announcement of Planned Action – Second Update.”

       62.     On July 19, 2017, Robert E. Murray wrote a note to Efaw questioning the pace of

operations at Galatia: “Why are you running the longwall only one shift per day? We must lay

off July 21. Please advise.”




                                               11
 Case 2:19-bk-56885          Doc 1006 Filed 03/06/20 Entered 03/06/20 10:53:36                 Desc
                               Main Document     Page 12 of 25



        63.     On July 19, 2017, Heidelbach reacted to Robert Murray’s insistence that layoffs

occur on July 21: “Why does REM [Robert Murray] still talk of reduction on July 21? We sent a

note on it . . . No way to layoff on that date . . . .”

        64.     On July 22 and 24, 2017, Efaw circulated drafts of an e-mail that he planned to

send to Robert Murray, setting forth Defendants’ plan to reduce the number of workers at Galatia

to 100 or less by August 20, 2017:

                In this summary, we will take the operation from the current 221,
                to 100 by August 20th. By getting the operation to 100 or less
                employees, we are not required to provide any additional Warn
                notices.

                     Defendants’ Failure to Provide Timely and Adequate
                    Notice of Defendants’ Postponement of the Plant Closing

        65.     As of August 23, 2017, less than 100 workers remained at Galatia.

        66.     On the evening of September 20, 2017, Matt Efaw e-mailed Ryan Murray,

Murray’s VP of Operations, asking for direction regarding the shutdown of operations at Galatia:

                Ryan

                I have a few questions about New Future beyond the recovery this week.
                I will keep the plant personnel past this Friday, but plan to layoff all of
                the remaining hourly personnel on Saturday.

                First, James Carr has informed me that he will remain on the property for
                a period of time to manage the supply houses and the supply yards.

                Once this is complete, there are a few things I need to do on the property
                past this Friday, and I will need to keep a few people. I would like to keep
                Terry Schmitt, Alan McIntosh, and Mike Marvel on the scene for some
                additional time.

                    1) Capping the shafts: I would like to keep Alan McIntosh on the
                       property while we cap shafts and do other duties

                    2) Winterizing shields: I would like to keep Terry Schmitt and Kevin
                       Coleman on hand to winterize the Big Dog / Little Dog / DBT
                       shields


                                                     12
 Case 2:19-bk-56885        Doc 1006 Filed 03/06/20 Entered 03/06/20 10:53:36                 Desc
                             Main Document     Page 13 of 25



                   3) Prep Plant: I would like to keep Mike Marvel on hand to help Paul
                      Shirel finish up cleaning and prepping the plant for idle

               We will lay these Supervisors off once their services are no longer needed.

               Please advise . . . Thank you,

               Matt

        67.    The following morning, September 21, Murray responded to Efaw: “Can you

keep Mike Woods on for an extra week to help decommission and winterize the Prep Plant? I

understand you are keeping Shirel and Marvel to assist as well.”

        68.    Four minutes later, Efaw responded to Murray:

               Yes, I planned to keep Mike until the plant was put to bed.

               Mac, Terry, and Kevin will primarily working on the surface / capping
               shafts / winterizing shields / shipping shields to AEMI / etc.

               We just knocked power to the bottom. We are recovering the remaining
               high line, pumps, and equipment.

               We will finish tomorrow by dis-assembling the remaining equipment and
               hoisting out of the mine.

        69.    On September 23, 2017, the last underground activity occurred at the New Future

Mine.

        70.    On October 14, 2017, the last coal was shipped from Galatia’s preparation plant.

        71.    During the period August 21, 2017, through October 14, 2017, TACC ended the

employment of 47 Galatia workers as a consequence of a plant closing, including Plaintiff Rider,

whose employment at Galatia ended on October 3, 2017 (the “Postponement Class”). Ex. 1,

Joint Stipulations, p. 2 (¶¶ 5-6); Ex. 2, Supplemental Stipulations, Exhibit A.

        72.    Defendants did not provide any member of the Postponement Class with written

notice regarding the postponement of Galatia’s closure beyond August 20, 2017.



                                                13
 Case 2:19-bk-56885       Doc 1006 Filed 03/06/20 Entered 03/06/20 10:53:36               Desc
                            Main Document     Page 14 of 25



       73.    Defendants did not notify the Illinois Department of Commerce and Economic

Opportunity regarding the postponement of Galatia’s closure beyond August 20, 2017.

                             CLASS ACTION ALLEGATIONS

       74.    Plaintiff Mitchell brings this class action pursuant to Federal Rule of Bankruptcy

Procedure 7023, Federal Rule of Civil Procedure 23(a), 23(b)(1), 23(b)(3), and 23(c)(4), and the

WARN Act, 29 U.S.C. § 2104(a)(5), on behalf of himself and all others similarly situated, as

representative of the following Termination Class:

              All employees at Galatia whose employment ended involuntarily at
              any time during the period April 22, 2017, to July 21, 2017, as a
              consequence of a proposed plant closing, and who did not return to
              work at Galatia within six months of the date their employment
              ended. Excluded from the Class are any employees who were
              terminated for cause or who accepted early retirement incentives
              instead of being laid off. Also excluded from the Class are any
              employees of David Stanley Consultants, Inc., and Redbird
              Machinery, LLC.

       75.    A complete list of the Termination Class members is attached hereto as Exhibit 7.

       76.    Plaintiff Rider brings this class action pursuant to Federal Rule of Bankruptcy

Procedure 7023, Federal Rule of Civil Procedure 23(a), 23(b)(1), 23(b)(3), and 23(c)(4), and the

WARN Act, 29 U.S.C. § 2104(a)(5) on behalf of himself and all others similarly situated, as

representative of the following Postponement Class:

              All employees at Galatia whose employment ended involuntarily at
              any time during the period August 21, 2017, to October 14, 2017, as
              a consequence of a plant closing. Excluded from the Class are any
              employees who were terminated for cause. Also excluded from the
              Class are any employees who (i) received an offer from Defendants
              to transfer employment to another site of employment; (ii) accepted
              the offer within 30 days of receiving the offer; and (iii) did not
              experience more than a six-month break in employment.

       77.    A complete list of the Postponement Class members is attached hereto as Exhibit

8.

                                               14
 Case 2:19-bk-56885        Doc 1006 Filed 03/06/20 Entered 03/06/20 10:53:36                     Desc
                             Main Document     Page 15 of 25



       78.     Excluded from the Classes are any Defendant, its parents, subsidiaries, affiliates,

predecessors, successors, officers, directors, and the immediate family members of such persons.

Also excluded are any trial judge who may preside over this action, court personnel and their

family members and any juror assigned to this action.

       79.     Each Plaintiff is a member of the Class which he seeks to represent.

       80.     The members of the Classes are ascertainable as the class definition describes a

set of common characteristics sufficient to allow identification by Defendants and/or a

prospective plaintiff to identify himself or herself as having a right to recover based on the

description.

       81.     Each Class is so numerous that joinder is impracticable. See Ex. 1, Joint

Stipulations, p. 2, ¶ 10. The Termination Class consists of 105 workers. Ex. 7. The

Postponement Class consists of 47 workers. Ex. 8.

       82.     Each Plaintiff’s claims are typical of those in his respective Class and are based

on the same legal and factual theories. See Ex. 1, Joint Stipulations, p. 2, ¶ 11.

       83.     There are numerous questions of law and fact common to the Termination Class,

which include, but are not limited to the following:

               a.      whether Defendants were the “employer” the Termination Class members

                       within the meaning of the WARN Act;

               b.      whether the Termination Class members suffered an “employment loss” as

                       defined by the WARN Act as a result of a “plant closing” at Galatia;

               c.      whether the Termination Class members were “affected employees” as

                       defined by the WARN Act;




                                                 15
 Case 2:19-bk-56885         Doc 1006 Filed 03/06/20 Entered 03/06/20 10:53:36             Desc
                              Main Document     Page 16 of 25



                d.      whether Defendants failed to provide the notice required by the WARN

                        Act;

                e.      whether Defendants can avail themselves of any defenses provided for in

                        the WARN Act; and

                f.      whether the Termination Class members are entitled to damages permitted

                        under the WARN Act, and, if so, in what amount.

See Ex. 1, Joint Stipulations, p. 2, ¶ 12.

        84.     There are numerous questions of law and fact common to the Postponement Class

which include, but are not limited to the following:

                a.      whether Defendants were the “employer” of the Postponement Class

                        members within the meaning of the WARN Act;

                b.      whether the Postponement Class members suffered employment losses as

                        a result of a “plant closing” at Galatia in the fall of 2017;

                c.      whether the Postponement Class members were “affected employees” as

                        defined by the WARN Act;

                d.      when Defendants knew of the postponement of the “plant closing” at

                        Galatia beyond August 20, 2017;

                e.      whether Defendants provided timely and adequate notice of the

                        postponement of the “plant closing” at Galatia beyond August 20, 2017;

                f.      whether Defendants can avail themselves of any defenses provided for in

                        the WARN Act; and

                g.      whether the Postponement Class members are entitled to damages

                        permitted under the WARN Act, and, if so, in what amount.



                                                  16
 Case 2:19-bk-56885         Doc 1006 Filed 03/06/20 Entered 03/06/20 10:53:36                  Desc
                              Main Document     Page 17 of 25



See Ex. 1, Joint Stipulations, p. 2, ¶ 13.

        85.     Both Plaintiffs will fairly and adequately represent and protect the interests of

their respective Classes. Both Plaintiffs are ready, willing, and able to serve as class

representatives. Furthermore, Plaintiffs’ counsel is experienced in handling class actions and

competent to assert the interests of the Classes. Neither Plaintiffs nor Plaintiffs’ counsel have

any interest that might cause them not to vigorously pursue this action.

        86.     Certification of the Classes under Federal Rule of Civil Procedure 23(b)(3) is

appropriate in that common questions predominate over any individual questions, and a plaintiff

class action is superior for the fair and efficient adjudication of these controversies. A plaintiff

class action will cause an orderly and expeditious administration of the each Class members’

claims and economies of time, effort, and expense will be fostered and uniformity of decisions

will be ensured. Moreover, the individual members of the Classes are unlikely to be aware of

their rights and not in a position (either through experience or financially) to commence

individual litigation against Defendants. See Ex. 1, Joint Stipulations, p. 3, ¶ 14.

        87.     Alternatively, certification of the Classes under Federal Rule of Civil Procedure

23(b)(1) or 23(c)(4) is appropriate in that this action involves issues affecting all members of the

Classes and inconsistent or varying adjudications with respect to individual members of the

Classes would establish incompatible standards of conduct for the Defendants or adjudications

with respect to individual members of the Classes as a practical matter would be dispositive of

the interests of the other members not parties to the adjudications or would substantially impair

or impede their ability to protect their interests.




                                                      17
 Case 2:19-bk-56885         Doc 1006 Filed 03/06/20 Entered 03/06/20 10:53:36                 Desc
                              Main Document     Page 18 of 25



                                     COUNT I
                   VIOLATION OF THE WARN ACT, 29 U.S.C. § 2101 et seq.

        88.     Plaintiff Mitchell incorporates by reference each and every allegation set forth

above as if fully set forth herein.

        89.     Defendants were a business enterprise subject to the provisions of the WARN Act

because Defendants employed 100 or more employees (excluding part-time employees, as

defined in 29 U.S.C. § 2101) during the period February 2017 through August 17, 2017.

        90.     Defendants carried out a “plant closing” at Galatia that began on or around April

22, 2017, and concluded in the fall of 2017. Once the Galatia “plant closing” was complete,

production at Galatia ceased.

        91.     During the thirty-day period beginning on April 22, 2017, Defendants ended their

employment relationship with more than fifty Galatia employees (excluding part-time

employees, as defined in 29 U.S.C. § 2101) as a consequence of a proposed “plant closing” at

Galatia, and these employees were not invited to return to employment at Galatia within six

months of the date on which their employment at Galatia ended.

        92.     Plaintiff Mitchell and the Termination Class members’ employment at Galatia

ended involuntarily on or around April 22, 2017, for a period in excess of six months as a

consequence of a proposed plant closing at Galatia.

        93.     As a result of Defendants’ plant closing at Galatia, Plaintiff Mitchell and the

Termination Class members experienced “employment loss” as defined by the WARN Act on or

around April 22, 2017.

        94.     Defendants failed to provide 60-days’ advance written notice of the employment

losses suffered by Plaintiff Mitchell and the Termination Class members as a result of the Galatia

“plant closing.”

                                                 18
Case 2:19-bk-56885        Doc 1006 Filed 03/06/20 Entered 03/06/20 10:53:36                   Desc
                            Main Document     Page 19 of 25



       95.     No exception to the WARN Act is applicable here.

       96.     Defendants did not act in good faith or with reasonable grounds for believing that

their actions were not a violation of the WARN Act. Defendants provided no advance written

notice of termination. Upon information and belief, Defendants could have given 60-days’

written notice, but chose not to in an attempt to avoid payment of 60-days’ wages to Plaintiff

Mitchell and the Termination Class members.

       97.     Accordingly, pursuant to 29 U.S.C. § 2104(a)(7), Plaintiff Mitchell and the

Termination Class members are “aggrieved employees” because they are employees who have

worked for an employer ordering a plant closing and who, as a result of the failure by the

employer to comply with 29 U.S.C. § 2102, did not receive timely notice either directly or

through their representative as required by 29 U.S.C. § 2102. Plaintiff Mitchell and the

Termination Class members are thus authorized to bring this action against Defendants for their

violation of the WARN Act pursuant to 29 U.S.C. § 2104(a)(1).

       98.     Pursuant to 29 U.S.C. § 2104(a)(1)(A), Plaintiff Mitchell and the Termination

Class members are entitled to back pay for each day of Defendants’ violation at a rate of

compensation not less than the higher of the average regular rate received by such employee

during the last 3 years of the employee’s employment or the final regular rate received by such

employee.

       99.     Additionally, pursuant to 29 U.S.C. § 2104(a)(1)(B), Plaintiff Mitchell and the

Termination Class members are entitled to benefits under an employee benefit plan described in

29 U.S.C. § 1002(3).

       100.    Defendants’ liability shall be calculated for the period of the violation, up to a

maximum of 60 days.



                                                 19
 Case 2:19-bk-56885             Doc 1006 Filed 03/06/20 Entered 03/06/20 10:53:36              Desc
                                  Main Document     Page 20 of 25



        101.    Plaintiff Mitchell has also been required to retain counsel in this matter to protect

his rights and has incurred attorneys’ fees and costs in this matter.

        102.    Accordingly, Plaintiff Mitchell and the Termination Class members are affected

employees, have suffered economic harm due to Defendants’ actions, and are entitled to 60-

days’ back pay and continued benefits, pre- and post-judgment interest, reasonable attorneys’

fees, the costs of this action, and any civil penalties this Court deems just and proper, all in an

amount to be determined at trial.

        103.    Pursuant to 11 U.S.C. § 507(a)(4), the Termination Class members’ claims for

back pay are priority claims in that such back pay was earned within 180 days before the

cessation of TACC’s business on October 14, 2017.

        104.    Pursuant to 11 U.S.C. § 507(a)(5), the Termination Class members’ claims for

contributions to an employee benefit plan are priority claims in that such contributions arise from

services rendered within 180 days before the cessation of TACC’s business on October 14, 2017.

                             COUNT II
    VIOLATION OF THE WARN ACT, 29 U.S.C. § 2101 et seq. and 20 C.F.R. § 639.10

        105.    Plaintiff Rider incorporates by reference each and every allegation set forth above

as if fully set forth herein.

        106.    On April 24, 2017, Defendants notified Plaintiff Rider and the approximately 200

remaining workers at Galatia that these employees would suffer permanent layoffs during a 14-

day period beginning on July 21, 2017, and ending on August 4, 2017.

        107.    On June 20, 2017, Defendants, in writing, notified Plaintiff Rider and the other

recipients of the April 24, 2017 notice that the previously announced layoffs would be postponed

until a 14-day period commencing on August 6, 2017, and ending on August 20, 2017.




                                                  20
Case 2:19-bk-56885        Doc 1006 Filed 03/06/20 Entered 03/06/20 10:53:36                  Desc
                            Main Document     Page 21 of 25



       108.    After June 20, 2017, Defendants postponed the Galatia plant closing beyond

August 20, 2017 (the “Second Postponement”).

       109.    On July 22, 2017, Matt Efaw, General Superintendent at Galatia, drafted an e-

mail setting forth a plan to reduce the number of workers at Galatia to 100 or less by August 20,

2017, and stating that “[b]y getting the operation to 100 or less employees, we are not required to

provide any additional Warn notices.”

       110.    On or around August 18, 2017, Defendants terminated approximately 100 Galatia

workers.

       111.    By August 23, 2017, less than 100 workers remained at Galatia.

       112.    Pursuant to the Second Postponement, Defendants terminated the Postponement

Class members during the period August 21, 2017 to October 14, 2017.

       113.    Defendants failed to provide timely “additional notice” to the Postponement Class

members pursuant to 20 C.F.R. § 639.10 regarding the Second Postponement.

       114.    Defendants failed to notify the Illinois Department of Commerce and Economic

Opportunity regarding the Second Postponement.

       115.    The first time that Plaintiff Rider knew with certainty the date of the termination

of his employment at Galatia was the date of his termination, October 3, 2017.

       116.    On information and belief, Defendants could have provided notice of the Second

Postponement to the Postponement Class members at least as early as July 22, 2017, by which

date Defendants had created a schedule for the permanent layoffs of the remaining workers at

Galatia.

       117.    On information and belief, Defendants failed to provide notice to the

Postponement Class members as soon as possible regarding the Second Postponement.



                                                21
 Case 2:19-bk-56885        Doc 1006 Filed 03/06/20 Entered 03/06/20 10:53:36                  Desc
                             Main Document     Page 22 of 25



       118.    On information and belief, Defendants failed to provide the Postponement Class

members with advanced notice of the Second Postponement which included references to the

April 24, 2017 notice, the date or 14-day period to which the Postponement Class members’

employment losses were postponed, and the reasons for the Second Postponement, in violation

of 20 C.F.R. § 639.10.

       119.    As a result of Defendants’ violations, Plaintiff Rider and the Postponement Class

members were deprived of sufficient advance notice of the specific 14-day period during which

their employment with Defendants was to end.

       120.    As a result of Defendants’ violations, Plaintiff Rider and the Postponement Class

members are entitled to back pay for each day of Defendants’ violation at a rate of compensation

not less than the higher of the average regular rate received by such employee during the last 3

years of the employee’s employment or the final regular rate received by such employee.

       121.    Additionally, pursuant to 29 U.S.C. § 2104(a)(1)(B), Plaintiff Rider and the

Postponement Class members are entitled to benefits under an employee benefit plan described

in 29 U.S.C. § 1002(3).

       122.    Defendants’ liability shall be calculated for the period of the violation, up to a

maximum of 60 days.

       123.    Plaintiff Rider has also been required to retain counsel in this matter to protect his

rights and has incurred attorneys’ fees and costs in this matter.

       124.    Accordingly, Plaintiff Rider and the Postponement Class members are affected

employees, have suffered economic harm due to Defendants’ actions, and are entitled to 60-

days’ back pay and continued benefits, pre- and post-judgment interest, reasonable attorneys’




                                                 22
 Case 2:19-bk-56885        Doc 1006 Filed 03/06/20 Entered 03/06/20 10:53:36                   Desc
                             Main Document     Page 23 of 25



fees, the costs of this action, and any civil penalties this Court deems just and proper, all in an

amount to be determined at trial.

        125.    Pursuant to 11 U.S.C. § 507(a)(4), the Postponement Class members’ claims for

back pay are priority claims in that such back pay was earned within 180 days before the

cessation of TACC’s business on October 14, 2017.

        126.    Pursuant to 11 U.S.C. § 507(a)(5), the Postponement Class members’ claims for

contributions to an employee benefit plan are priority claims in that such contributions arise from

services rendered within 180 days before the cessation of TACC’s business on October 14, 2017.

                                     PRAYER FOR RELIEF

        WHEREFORE Plaintiffs, individually and on behalf of all others similarly situated, pray

for relief as follows:

        A.      an order from the Court certifying the Classes identified herein as a class action

                pursuant to Bankruptcy Rule 7023 and Fed. R. Civ. P. 23(b) and (c) and

                appointing Plaintiffs as class representatives and appointing their counsel to

                represent the Classes;

        B.      an order from the Court finding that Defendants have violated the WARN Act and

                therefore holding Defendants liable to Plaintiffs and the Classes;

        C.      an order from the Court awarding Plaintiffs and the Class members unpaid wages,

                salary, commission, bonuses, accrued holiday pay, accrued vacation pay, pension

                and 401(k) contributions and other ERISA benefits for 60 working days following

                the Plaintiffs’ and/or Class members’ termination, that would have been covered

                and paid under the then applicable employee benefit plans had that coverage




                                                  23
Case 2:19-bk-56885    Doc 1006 Filed 03/06/20 Entered 03/06/20 10:53:36                Desc
                        Main Document     Page 24 of 25



           continued for that period, all determined in accordance with the WARN Act, 29

           U.S.C. § 2104(a)(1), in an amount to be proven at trial;

     C.    an order from the Court awarding Plaintiffs and the members of the Classes pre-

           judgment and post-judgment interest, as well as reasonable attorneys’ and expert-

           witness fees and other costs as may be available under law;

     D.    an order from the Court finding that the claims of the members of each Class for

           back pay and contributions to an employee benefit plan are entitled to priority

           pursuant to 11 U.S.C. § 507(a)(4), (5).

     D.    an order from the Court awarding such other and further relief as this Court may

           deem just and proper.




                                            24
Case 2:19-bk-56885   Doc 1006 Filed 03/06/20 Entered 03/06/20 10:53:36            Desc
                       Main Document     Page 25 of 25



                             Respectfully submitted,

                             GOLDENBERG HELLER &
                             ANTOGNOLI, P.C.

                             By: /s/ Thomas C. Horscroft
                             Thomas P. Rosenfeld (admitted pro hac vice)
                             Kevin P. Green (admitted pro hac vice)
                             Thomas C. Horscroft (admitted pro hac vice)
                             2227 South State Route 157
                             Edwardsville, IL 62025
                             Telephone: 618-656-5150
                             Fax: 618-656-8169
                             tom@ghalaw.com
                             kevin@ghalaw.com
                             thorscroft@ghalaw.com

                             LUPER NEIDENTHAL & LOGAN

                             Frederick M. Luper (0019289)
                             Kenneth M. Richards (0040455)
                             1160 Dublin Road, Suite 400
                             Columbus, OH 43215
                             Telephone: 614-221-7663
                             Fax: 866-345-4948
                             fluper@lnlattorneys.com
                             krichards@lnlattorneys.com



                             Attorneys for Plaintiffs Jetson Mitchell and Sherman Rider




                                       25
